Case 1:05-cr-00939-GBD Document 120 Filed 09/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a xX
UNITED STATES OF AMERICA,
ORDER
-against- ;
LOUIS HERRERA, 05 Crim. 136, 05 Crim. 939 (GBD)
Defendant. :
see eaenenwme ewe wee ewe er eeewees ewe ner w eer ewes ees eee enw ewe ene xX

GEORGE B. DANIELS, United States District Judge:
The conference scheduled for September 15, 2020 is adjourned to October 27, 2020 at

10:00 a.m.

Dated: New York, New York
September 2, 2020
SO ORDERED.

a B. Dore

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
